                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


GULFSTREAM NATURAL GAS                        )
SYSTEM, LLC,                                  )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )       CA 19-0270-KD-MU
                                              )
TODD LE REDD and BETHANN                      )
REDD,                                         )
                                              )
               Defendants.                    )


                                             ORDER

       After due and proper consideration of the issues raised, and there having been no objections

filed, the recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b) and dated

August 28, 2019 (doc. 16) is ADOPTED as the opinion of this Court with the following additional

reason the case is due to be remanded.

       As plead, Plaintiff’s complaint states Defendants are “residents and citizens of Mobile

County, Alabama” (doc. 1-1, p. 7).    Defendants’ Notice of Removal similarly states “Defendants

are from the state of Alabama, domiciled at property in question” in Alabama (doc. 1, p. 3).

However, 28 U.S.C. § 1441(b)(2) prohibits removal of a case under 28 U.S.C. § 1332(a) diversity

jurisdiction “if any of the parties in interest properly joined and served as defendants is a citizen

of the State in which such action is brought.” Therefore, Defendants, as citizens of Alabama, may

not remove this action brought in Alabama state court.

       Accordingly, Plaintiff’s motion to remand is GRANTED and this action is REMANDED


                                                  1
to the Circuit Court of Mobile County, Alabama.

       DONE and ORDERED this 25th day of September 2019.




                     s/ Kristi K. DuBose
                     KRISTI K. DuBOSE
                     CHIEF UNITED STATES DISTRICT JUDGE




                                              2
